PER CURIAM.
This was a suit, brought January 28, 1921, by the holder of two bills of lading issued by the Director General of Railroads on, respectively, March 25, 1918, and March 26, 1918, for cotton shipped, against the Agent designated by the President under the provision of section 206 of the Transportation Act of 1920. .The claim asserted was based on the alleged fact that the cotton delivered weighed greatly less than the weights stated in the bills of lading. For reasons sufficiently stated in the opinion rendered by the District Judge (Leigh Ellis & Co., v. Payne, 274 Fed. 443), we are of opinion that the suit was barred by the provision, in the bills of lading sued on, that—
“Suits for loss, damage, or" delay shall be instituted only within two years and one day after delivery of the property, or in case of failure to make delivery then within two years and one day after a reasonable time for delivery has elapsed.”
It follows that the judgment should be affirmed; and it is so ordered.
Affirmed.